Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 4, INCREMENTAL AMENDMENT AND JOINDER AGREEMENT

AMENDMENT NO. 4, INCREMENTAL AMENDMENT AND JOINDER AGREEMENT (this “Agreement”)
dated as of July 23, 2013 relating to the Credit Agreement dated as of
November 28, 2012 (as heretofore amended or modified, the “Credit Agreement”)
among Walter Investment Management Corp., a Maryland corporation (the
“Borrower”), the lenders from time to time party thereto, and Credit Suisse AG,
as administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent.

RECITALS:

WHEREAS, the Borrower has, by notice to the Administrative Agent dated July 23,
2013 delivered pursuant to Section 2.25(a) of the Credit Agreement (the
“Notice”), a copy of which notice has been delivered to the Lenders and is
attached as Exhibit A hereto, requested Incremental Term Loans in an aggregate
principal amount of $50,000,000.

WHEREAS, each financial institution identified on the signature pages hereto as
an “Additional Lender” (each, an “Additional Lender”) has agreed severally, on
the terms and conditions set forth herein and in the Credit Agreement, to
provide a portion of such Incremental Term Loans and to become, if not already,
a Lender for all purposes under the Credit Agreement.

The parties hereto therefore agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Agreement becomes effective,
refer to the Credit Agreement as amended hereby. For the avoidance of doubt,
after the Incremental Facility Closing Date (as defined below), any references
to “date hereof,” or “date of this Agreement,” in the Credit Agreement, shall
continue to refer to November 28, 2012.

SECTION 2. Tranche B Incremental Term Loans. Subject to and upon the terms and
conditions set forth herein, each Additional Lender party hereto severally
agrees to make, on the Incremental Facility Closing Date, a single loan of term
loans (each, a “Tranche B Incremental Term Loan”) in Dollars to the Borrower in
an amount equal to the commitment amount set forth next to such Additional
Lender’s name in Schedule 1 hereto under the caption “Tranche B Incremental Term
Loan Commitment”.

SECTION 3. Use of Proceeds. The Tranche B Incremental Term Loans shall be used
solely for general corporate purposes, including hedging activities and
acquisitions and to pay fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby.

SECTION 4. Applicable Margin and Interest Periods. The “Applicable Margin” for
each Tranche B Incremental Term Loan shall be (a) for Eurodollar Loans,
4.50% per annum and (b) for ABR Loans, 3.50% per annum. The Tranche B
Incremental Term Loans shall be funded on the Incremental Facility Closing Date
as Eurodollar Loans and shall have an initial Interest Period that ends on the
same date as the Interest Period applicable to the Tranche B Term Loans on the
Incremental Facility Closing Date.

 

1



--------------------------------------------------------------------------------

SECTION 5. Repayment of Tranche B Incremental Term Loans; Maturity Date. (a) The
Borrower shall pay to the Administrative Agent, a principal amount of the
Tranche B Incremental Term Loans in accordance with clause (a)(i) of
Section 2.11 of the Credit Agreement (as amended pursuant to Section 7 below)
and, for the avoidance of doubt, commencing on the last Business Day of
September, 2013.

(b) To the extent not previously paid, all Tranche B Incremental Term Loans
shall be due and payable on the Tranche B Term Loan Maturity Date, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.

(c) All repayments required pursuant to this Section 5 shall be subject to
Section 2.16 of the Credit Agreement, but shall otherwise be without premium or
penalty.

SECTION 6. Terms of the Tranche B Incremental Term Loans Generally. The Tranche
B Incremental Term Loans shall have identical terms as the Tranche B Term Loans
(including, without limitation, with respect to the maturity date, mandatory
prepayments, voluntary prepayments, and prepayment fees and premium) and shall
otherwise be subject to the provisions, including any provisions restricting the
rights, or regarding the obligations, of the Credit Parties or any provisions
regarding the rights of the Tranche B Term Lenders, of the Credit Agreement and
the other Credit Documents. Each reference to a “Tranche B Term Loan” or
“Tranche B Term Loans” in the Credit Agreement or the other Credit Documents
shall be deemed to include the Tranche B Incremental Term Loans (including,
without limitation, for purposes of the definitions of “Adjusted LIBO Rate”,
“All-in Yield” and “Repricing Transaction” in Section 1.01 of the Credit
Agreement) and all other related terms will have correlative meanings mutatis
mutandis. The Tranche B Incremental Term Loans, as Tranche B Term Loans, shall
also constitute “Term Loans” for all purposes of the Credit Agreement and the
other Credit Documents and “First Lien Indebtedness” for purposes of the Credit
Agreement. For the avoidance of doubt and notwithstanding anything in this
Agreement to the contrary, the Tranche B Incremental Term Loans shall be
considered an increase in the Tranche B Term Loans under the Credit Agreement
and shall not be considered a separate tranche of Indebtedness under the Credit
Agreement.

SECTION 7. Amendments to Credit Agreement. Effective on and as of the
Incremental Facility Closing Date, Section 2.11 of the Credit Agreement is
hereby amended by replacing “$21,790,433.20” in clause (a)(i) with
“22,439,783.62”.

SECTION 8. Representations of the Borrower. The Borrower represents and warrants
that:

(a) each of the representations and warranties made by any Credit Party in or
pursuant to the Credit Documents is true and correct in all material respects on
and as of the Incremental Facility Closing Date after giving effect hereto and
to any extension of credit requested to be made on the Incremental Facility
Closing Date as if made on and as of such date (except to the extent such
representations and warranties are specifically made as of an earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such date) (for purposes of this representation and
warranty, the reference to “Closing Date” in Section 3.05(c) of the Credit
Agreement shall be deemed to refer to the Incremental Facility Closing Date and
such representation shall be made after giving effect to the Tranche B
Incremental Term Loans made on the Incremental Facility Closing Date);

 

2



--------------------------------------------------------------------------------

(b) no Default or Event of Default was continuing on the date of the Notice and
no Default or Event of Default has occurred and is continuing on and as of the
Incremental Facility Closing Date after giving effect hereto and to any
extension of credit requested to be made on the Incremental Facility Closing
Date;

(c) each Credit Party has the power and authority to execute, deliver and
perform its obligations under this Agreement and under each of the Credit
Documents as amended or supplemented hereby to which it is a party, and, in the
case of the Borrower, to make the borrowing contemplated hereunder, and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Agreement and each Credit Document as amended or supplemented
hereby. Each Credit Party has duly executed and delivered this Agreement, and
this Agreement and each Credit Document as amended or supplemented hereby
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought by proceeding in equity or at law);

(d) no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for those that have otherwise
been obtained or made on or prior to the Incremental Facility Closing Date and
which remain in full force and effect on the Incremental Facility Closing Date),
or exemption or other action by, any Governmental Authority is required to be
obtained or made by, or on behalf of, any Credit Party to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, the execution, delivery and performance of this Agreement or
any Credit Document as amended or supplemented hereby or the legality, validity,
binding effect or enforceability of this Agreement or any such Credit Document
as amended or supplemented hereby;

(e) the execution, delivery and performance of this Agreement and of the other
Credit Documents as amended or supplemented hereby, the borrowings hereunder and
the use of the proceeds thereof will not (i) contravene any provision of any
material law, statute, rule or regulation or any order, writ, injunction or
decree of any court or Governmental Authority, (ii) require any consent under,
or violate or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase of redemption of any
obligation under, or result in the creation or imposition of (or the obligation
to create or impose) any Lien upon any of the property or assets of any Credit
Party or any of its Subsidiaries pursuant to the terms of the Credit Agreement
or any material indenture, mortgage, deed of trust, other credit agreement or
loan agreement, or any other material agreement, contract or instrument, in each
case to which any Credit Party or any of its Subsidiaries is a party or by which
it or any its property or assets is bound or to which it may be subject, or
(iii) violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of any Credit Party or any
of its Subsidiaries;

(f) after giving effect to the borrowing of the Tranche B Incremental Term
Loans, (i) the First Lien Leverage Ratio will not exceed 3.00 to 1.00 as of the
last day of the most recently ended Calculation Period, (ii) the Borrower will
be, determined as of the last day of the most recently ended Calculation Period,
in compliance with the financial covenants contained in Sections 6.08 and 6.09
of the Credit Agreement and (iii) the Total Leverage Ratio will not exceed
4.00:1.00 as of the last day of the most recently ended Calculation Period, in
each case determined on an Incremental Pro Forma Basis; and

(g) the terms of this Agreement comply with the requirements of Section 2.25 of
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 9. Conditions to the Incremental Facility Closing Date. This Agreement
shall become effective as of the first date (the “Incremental Facility Closing
Date”) when each of the following conditions shall have been satisfied:

(a) the Administrative Agent shall have received from the Borrower, each other
Credit Party, each Additional Lender and the Administrative Agent an executed
counterpart hereof or other written confirmation (in form satisfactory to the
Administrative Agent) that such party has signed a counterpart hereof;

(b) the representations and warranties set forth in Section 8 above shall be
true and correct on and as of the Incremental Facility Closing Date after giving
effect hereto and to any extension of credit requested to be made on the
Incremental Facility Closing Date;

(c) no Default or Event of Default shall have occurred and be continuing or
shall result from the borrowing of the Tranche B Incremental Term Loans;

(d) the Administrative Agent shall have received a certificate, dated the
Incremental Facility Closing Date and signed by an Authorized Officer of the
Borrower, confirming the accuracy of the representations and warranties set
forth in Section 8 above (including, in the case of Section 8(f), reasonably
detailed calculations confirming compliance therewith) and confirming the
satisfaction of the conditions in clause (c) above;

(e) the Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower dated the Incremental Facility Closing Date
substantially in the form of Exhibit K to the Credit Agreement and in substance
reasonably satisfactory to the Administrative Agent certifying that the Borrower
and its Subsidiaries, on a consolidated basis after giving effect to the
borrowing of the Tranche B Incremental Term Loans, are solvent as of the
Incremental Facility Closing Date;

(f) the Amendment No. 1 to Amendment No. 3, Incremental Amendment and Joinder
Agreement among the Borrower, the Administrative Agent and the financial
institutions party thereto as “Additional Lenders” shall have become effective;

(g) any fees and expenses owing by the Borrower in connection herewith
(including fees and expenses of any “Engagement Party” referred to in the
Engagement Letter entered into in connection herewith and of counsel thereto)
shall have been paid in full;

(h) the Administrative Agent shall have received such certificates, resolutions
or other documents of the Credit Parties as the Administrative Agent may
reasonably require in connection herewith, including all documents and
certificates it may reasonably request relating to (i) the organization,
existence and good standing of each Credit Party, (ii) the corporate or other
authority for and validity of this Agreement and (iii) the incumbency of the
officers of each Credit Party executing this Agreement, and other matters
relevant hereto, all in form and substance reasonably satisfactory to the
Administrative Agent;

 

4



--------------------------------------------------------------------------------

(i) the Administrative Agent shall have received a written opinion of
(i) Simpson Thacher & Bartlett LLP, counsel to the Credit Parties, (ii) Stuart
Boyd, the Vice President, General Counsel and Secretary of the Borrower,
(iii) Venable LLP, Maryland counsel to the Credit Parties, (iv) Dorsey & Whitney
LLP, Minnesota counsel to the Borrower, and (v) Porter Hedges LLP, Texas counsel
to the Borrower, each dated the Incremental Facility Closing Date and in form
and substance reasonably satisfactory to the Administrative Agent; the Borrower
hereby requests such counsel to deliver such opinions;

(j) the Administrative Agent shall have received, sufficiently in advance of the
Incremental Facility Closing Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the United States PATRIOT Act; and

(k) the Administrative Agent shall have received a Notice of Borrowing with
respect to the Tranche B Incremental Term Loans meeting the requirements of
Section 2.03 of the Credit Agreement.

The Administrative Agent hereby consents to the Tranche B Incremental Term Loans
being extended on the Incremental Facility Closing Date notwithstanding that the
Notice provides for a shorter notice than that required pursuant to
Section 2.25(a) of the Credit Agreement for the effectiveness of the Tranche B
Incremental Term Loans.

SECTION 10. Acknowledgment of Additional Lenders. Each Additional Lender
expressly acknowledges that neither any of the Agents, nor any Engagement Party
(as defined in the Engagement Letter entered into in connection herewith), nor
any of their Affiliates nor any of their respective officers, directors,
employees, agents or attorneys-in-fact have made any representations or
warranties to it and that no act by any Agent or Engagement Party hereafter
taken, including any review of the affairs of a Credit Party or any affiliate of
a Credit Party, shall be deemed to constitute any representation or warranty by
any Agent or any Engagement Party to any Additional Lender. Each Additional
Lender represents to the Agents and the Engagement Parties that it has,
independently and without reliance upon any Agent, Engagement Party or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their affiliates and made its own decision to provide its
Tranche B Incremental Term Loans hereunder and enter into this Agreement and
become a Lender under the Credit Agreement. Each Additional Lender also
represents that it will, independently and without reliance upon any Agent,
Engagement Party or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
the Credit Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their affiliates. Each Additional Lender hereby (a) confirms
that it has received a copy of the Credit Agreement and each other Credit
Document and such other documents (including financial statements) and
information as it deems appropriate to make its decision to enter into this
Agreement, (b) agrees that it shall be bound by the terms of the Credit
Agreement as a Lender thereunder and that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender, (c) irrevocably designates and
appoints the Agents as the

 

5



--------------------------------------------------------------------------------

agents of such Additional Lender under the Credit Agreement and the other Credit
Documents, and each Additional Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of the Credit
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are delegated to such Agent by the terms of the Credit Agreement
and the other Credit Documents, together with such other powers as are
reasonably incidental thereto and (d) specifies as its lending office and
address for notices the offices set forth on the Administrative Questionnaire
provided by it to the Administrative Agent prior to the date hereof.

SECTION 11. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

SECTION 12. Confirmation of Guarantees and Security Interests. By signing this
Agreement, each Credit Party hereby confirms that (a) the obligations of the
Credit Parties under the Credit Agreement as modified or supplemented hereby
(including with respect to the Tranche B Incremental Term Loans contemplated by
this Agreement) and the other Credit Documents (i) are entitled to the benefits
of the guarantees and the security interests set forth or created in the
Subsidiaries Guaranty, Security Documents and the other Credit Documents,
(ii) constitute “Obligations”, “Secured Obligations” and “Guaranteed
Obligations” or other similar term for purposes of the Credit Agreement, the
Security Agreement and all other Credit Documents, (iii) notwithstanding the
effectiveness of the terms hereof, the Subsidiaries Guaranty, the Security
Documents and the other Credit Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects and
(b) each Additional Lender shall be a “Secured Party”, a “Secured Creditor” and
a “Lender” (including without limitation for purposes of the definition of
“Required Lenders” contained in Section 1.01 of the Credit Agreement) for all
purposes of the Credit Agreement and the other Credit Documents. Each Credit
Party ratifies and confirms that all Liens granted, conveyed, or assigned to any
Agent by such Person pursuant to any Credit Document to which it is a party
remain in full force and effect, are not released or reduced, and continue to
secure full payment and performance of the Obligations as increased hereby.

SECTION 13. Credit Agreement Governs. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or Agent
under the Credit Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Credit Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Credit Document in similar or
different circumstances.

SECTION 14. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 15. Miscellaneous. This Agreement shall constitute an Additional Credit
Extension Amendment and Credit Document for all purposes of the Credit Agreement
and the other Credit Documents. The Borrower shall pay all reasonable fees,
costs and expenses of the Administrative Agent incurred in connection with the
negotiation, preparation and execution of this Agreement and the transactions
contemplated hereby. The provisions of this Agreement are deemed incorporated
into the

 

6



--------------------------------------------------------------------------------

Credit Agreement as if fully set forth therein. To the extent required by the
Credit Agreement, each of the Borrower and the Administrative Agent hereby
consent to each Additional Lender that is not a Lender as of the date hereof
becoming a Lender under the Credit Agreement on the Incremental Facility Closing
Date. In addition, the Borrower hereby consents to the assignment by any
Additional Lender of all or a portion of its Tranche B Incremental Term Loans to
any bank, financial institution or other investor identified by any Engagement
Party in writing to the Borrower on or prior to July 23, 2013.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WALTER INVESTMENT MANAGEMENT CORP., as Borrower By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

GREEN TREE ASSET ACQUISITION LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE CL LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE CONSUMER DISCOUNT COMPANY

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE CREDIT LLC By:  

/s/ Brian F. Corey

  Name:   Brian F. Corey   Title:   Senior Vice President and Secretary GREEN
TREE CREDIT SOLUTIONS LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

GREEN TREE HE/HI CORP.

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE HE/HI LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE INSURANCE AGENCY OF NEVADA, INC. By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE INSURANCE AGENCY INC.

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE INVESTMENT HOLDINGS II LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

GREEN TREE INVESTMENT HOLDINGS III LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE INVESTMENT MANAGEMENT LLC

By:  

/s/ Jeffrey A. Hilligoss

  Name:   Jeffrey A. Hilligoss   Title:   President

GREEN TREE LICENSING LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE LOAN COMPANY By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE MH CORP. By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE MH LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

GREEN TREE SERVERTIS ACQUISITION LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE SERVERTIS GP LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE SERVICING CORP.

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE SERVICING LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

GREEN TREE LOAN ACQUISITION II LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

LANDMARK ASSET RECEIVABLES MANAGEMENT LLC

By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

WALTER INVESTMENT HOLDING COMPANY, LLC

By:  

/s/ Kimberly A. Perez

  Name:   Kimberly A. Perez   Title:   Vice President and Treasurer

MORTGAGE ASSET SYSTEMS, LLC

By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President

REO MANAGEMENT SOLUTIONS, LLC

By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President

SPECIALTY SERVICING SOLUTIONS, LLC

By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President

REO LEASING SOLUTIONS, LLC

By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

CENTRAL ASSET REVIEW, LLC

By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President

MORTGAGE CONSULTANTS OF AMERICA CORPORATION

By:  

/s/ H. Marc Helm

  Name:   H. Marc Helm   Title:   Vice Chairman REVERSE MORTGAGE SOLUTIONS, INC.
By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President WALTER REVERSE ACQUISITION
LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Treasurer WALTER INVESTMENT PROPERTIES,
LLC By:  

/s/ Kimberly A. Perez

  Name:   Kimberly A. Perez   Title:   Vice President and Treasurer DT HOLDINGS
LLC By:  

/s/ Kimberly A. Perez

  Name:   Kimberly A. Perez   Title:   Chief Financial Officer and Treasurer

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

DITECH MORTGAGE CORP By:  

/s/ Scott Griffith

  Name:   Scott Griffith   Title:   Chief Financial Officer

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

By:  

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Authorized Signatory By:  

/s/ Alex Verdone

  Name:   Alex Verdone   Title:   Authorized Signatory

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

ADDITIONAL LENDERS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Additional Lender

By:  

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Authorized Signatory By:  

/s/ Alex Verdone

  Name:   Alex Verdone   Title:   Authorized Signatory

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SCHEDULE 1

 

Name of Additional Lender

   Tranche B Incremental Term Loan
Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 50,000,000   

Total:

   $ 50,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

Notice Requesting Incremental Term Loans



--------------------------------------------------------------------------------

INCREMENTAL NOTICE

July 23, 2013

Credit Suisse AG, as

    Administrative Agent (the “Administrative

    Agent”) for the Lenders party to the Credit

    Agreement referred to below

Eleven Madison Avenue

New York, NY 10010

Ladies and Gentlemen:

The undersigned, Walter Investment Management Corp. (the “Borrower”), refers to
the Credit Agreement, dated as of November 28, 2012 (as amended by the Amendment
No. 1, Incremental Amendment and Joinder Agreement, dated as of January 31,
2013, the Amendment No. 2, dated as of March 14, 2013, the Amendment No. 3,
Incremental Amendment and Joinder Agreement, dated as of June 6, 2013 (as
amended on July 17, 2013), and the Amendment No. 4, Incremental Amendment and
Joinder Agreement (the “Incremental Amendment”), to be dated as of July 23, 2013
and as further amended, restated, modified and/or supplemented from time to
time, the “Credit Agreement”, the capitalized terms defined therein being used
herein as therein defined) among the Borrower, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”), and you, as
Administrative Agent for such Lenders, and hereby gives you notice, pursuant to
Section 2.25(a) of the Credit Agreement, that it requests Incremental
Commitments in an aggregate amount of $50,000,000, as follows:

(i) The aggregate amount of the Incremental Commitments requested is
$50,000,000.

(ii) The date on which the Incremental Commitments are requested to become
effective is July 23, 2013.

(iii) The Incremental Commitments requested are Incremental Term Loan
Commitments.

The Incremental Commitments shall be governed by the terms of the Credit
Agreement and the Incremental Amendment.

 

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Very truly yours,

 

WALTER INVESTMENT MANAGEMENT CORP.

By:   /s/ Cheryl A. Collins  

Name: Cheryl A. Collins

Title: Senior Vice President and Treasurer

 

 

 

 

 

Signature page to Incremental Notice